Case 1:16-cV-OO461-PGG Document 162 Filed 10/18/18 Page 1 of 3
Case 1:16-cv-00461-PGG Document 161 Filed 10/16)'18 Page 1 of 3

UNITED STATES I)ISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
THE BAsU GRoUP iNC.,
Piaintiff, ` : Civi: Acti¢m No. 16_¢v-00461-PGG `
- ECF CASE
V.
sEvENTH AVENUE, INC.,
Defendant. :
x

 

SECOND REQUEST FOR EXTENSION OF ORDER OF DISMISSAL
(WITH LEAVE TO RE-OPEN)

WHEREAS, the trial of this action took place between luly l6, 2018 and July 18, 2018;

WHEREAS, thejury returned its verdict in the Verdict Sheet of Dl<t No. 141 of the docket
ofthis action;

WHEREAS, the Court issued its Judgment at Dl<t No. 142 of the docket of this action;'

WHEREAS, the Court entered a Thirty (30) Day Ordei' of Dismissal (Dl<t No. 152) on
August 17, 2018, giving the parties through and including September l7, 2018 (September 16th
being a Sunday) to finalize their settlement discussions;

WH_EREAS, the Court entered the parties’ jointly submitted “First Request For Extension
of Order of Dismissal (With Leave to Re-Open)” (Dl<t No. 160), extending the pendency of the
dismissal ofthis action, with leave to re-open, through and including October 16, 2018;

WHEREAS, the parties’ executed their settlement agreement between them having an
effective date of October 6, 2018, but one issue regarding performance remains to be resolved, and

it` it is not resolved, the non-performing party may be subject to a claim for breach;

 

Case 1:16-cV-OO461-PGG Document 162 Filed 10/18/18 Page 2 of 3
Case 1:16-c\/-OO46l-PGG Document 161 Filed 10116/18 Page 2 of 3

WHEREAS, jurisdiction over such disputes regarding the agreement remain with this
Court; and

WHEREAS, the parties have just learned of this issue on October 11, 2018 and represent
to the Court that they have been trying, in good faith, to resolve the dispute before bringing it to
the Court’s attention in accord with the parties’ continuing desire to avoid further legal fees and
costs in this action;

NOW, Tl-IEREFORE, it is hereby stipuiated by and between the parties, and SO
ORDERED by the Court, based upon the parties’ above representations, incorporated and made
a part of this Order, that the Court’s Order of _Dkt No. 160 is hereby extended for an additional
foity~five (45) days, so that the case is hereby dismissed Without prejudice, with each party to bear
its own costs and attorneys’ fees; except than any party may rc»open the case by or before
` November 30, 2018 should the dispute not be resolved, with the parties reserving their rights to
bring post-triai JMOL motions and appeals, plaintiff reserving its right to bring a motion for
attorneys’ fees and costs of the action (the parties’ Jl\/IOL motions and piaintiff’ s attorneys’ fees
and costs motion pursuant to Dl<t No. 148), and plaintift`reserving its right to enforce the Judgrnent
ofDl<t No. l42.

lf neither party seeks to re-open the case, then the case Will be automatically converted to
a dismissal With prejudice on December l, 2018, with each Party to bear its own costs and

attorneys’ fees.

 

 

 

Case 1:16-cV-OO461-PGG Document 162 Filed 10/18/18 Page 3 of 3
Case l:l6-cv-00463.-PGG Document 161 Filed 10/16/18 Page 3 of 3

 

 

 

 

 

By: /s/ i\/iichael R. Gilman By: /s/ Edward P. Kellv
Michael R. Gilman (l\/IG 7608) Edward P. Kelly (EK 8340)
Kaplan Breyer Schwarz LLP Tiajoloff & Kelly LLP
100 Matawan Rd., Ste 120 405 Lexington Ave., 37“‘ `FL
l\/latawan, NJ 07747 New Yori<, NY 10174
Phone: 732-578-0103, ext. 233 Phone: 212-490~3285
Email: mgilman@kbsiplaw.corn Email: ekelly@tl<iplaw.corn
Attorneys For' The Basu Group, Inc. Atforneys For Sevenrh Avemie, Inc.

Dated: October 15. 2018 Dated: October 15, 2018

so oRDEREt) this day ar f fair ,2018.

 

    

_i`;ay,<;'£/;§ f
H,W;M .

 

The Honorable Paul G. Gardepbe, U.S.D.J.

